Citation Nr: 0523693	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic 
disability manifested by dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss and a chronic 
disability manifested by dizziness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In response to a September 2003 letter requesting that he 
identify any additional evidence in support of his claims, 
the veteran stated that his medical appointments had been 
performed at the VA Medical Center (VAMC) in Albuquerque and 
the VA clinics; and at Health Centers of Northern New Mexico, 
in Wagon Mound and Las Vegas, New Mexico.  He also stated 
that he had been hospitalized at the Northern Regional 
Hospital in Las Vegas, New Mexico.  

A review of the file reveals that the RO obtained the 
veteran's medical records from the VAMC in Albuquerque dated 
from May 1999 to July 1999.  Also included in the file are 
reports from the Northern Regional Hospital in Las Vegas, New 
Mexico that had been obtained for an earlier, non-related 
claim.  However, there is no indication that the RO attempted 
to obtain any treatment records from the Health Centers of 
Northern New Mexico.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claims includes the procurement of 
medical records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Accordingly, the RO should 
attempt to obtain the identified treatment records.  The 
veteran is advised that he is required to provide a release 
authorizing VA to request any private medical records and 
without this information, there is nothing VA can do on his 
behalf.  

Accordingly, this case is REMANDED for the following:

1.  The RO/AMC should obtain current 
treatment records from the Albuquerque 
VAMC and VA clinics dated from August 
1999 to the present.  

2.  After securing the appropriate 
information regarding the names of his 
health care providers and relevant dates 
of treatment, as well as the necessary 
release(s) from the veteran, the RO/AMC 
should obtain the veteran's medical 
records from the Health Centers of 
Northern New Mexico, in Wagon Mound and 
Las Vegas, New Mexico.  

3.  After the above records have been 
associated with the file, the RO/AMC 
should determine whether any additional 
development is required, including the 
scheduling of any VA examinations, to 
satisfy the Veterans Claims Assistance 
Act of 2000.  

4.  Following completion of the 
foregoing, the veteran's service 
connection claims should be re-
adjudicated.  If, upon re-adjudication, 
either of the benefits sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the veteran's claim for benefits, to 
include a discussion of all pertinent 
laws and regulations.  The RO/AMC should 
allow an appropriate period of time for 
response.  

The veteran is hereby further advised that he has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


